Affirmed as Modified; Opinion Filed July 21, 2017.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01272-CR
                                       No. 05-16-01273-CR
                              TOMAS VILLASENOR, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                   Trial Court Cause Nos. 15-10493-422-F, 15-10494-422-F

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Tomas Villasenor waived a jury and pleaded guilty to two indecency with a child by

sexual contact offenses. After finding appellant guilty, the trial court assessed punishment at ten

years’ imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the trial court’s judgments incorrectly recite

there were plea bargain agreements in these cases. The record, however, shows appellant

entered open guilty pleas to the charges in each indictment. Accordingly, on our own motion,

we modify the section of the judgments entitled “terms of plea bargain” to show “open.” TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals

have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—

Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgments.




                                                    /David W. Evans/
                                                    DAVID EVANS
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
161272F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TOMAS VILLASENOR, Appellant                           On Appeal from the 422nd Judicial District
                                                      Court, Kaufman County, Texas
No. 05-16-01272-CR         V.                         Trial Court Cause No. 15-10493-422-F.
                                                      Opinion delivered by Justice Evans. Justices
THE STATE OF TEXAS, Appellee                          Bridges and Lang-Miers participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of July, 2017.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TOMAS VILLASENOR, Appellant                           On Appeal from the 422nd Judicial District
                                                      Court, Kaufman County, Texas
No. 05-16-01273-CR         V.                         Trial Court Cause No. 15-10494-422-F.
                                                      Opinion delivered by Justice Evans. Justices
THE STATE OF TEXAS, Appellee                          Bridges and Lang-Miers participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of July, 2017.




                                                –4–